
	

114 HR 4734 RH: To amend the Federal Election Campaign Act of 1971 to permit candidates for election for Federal office to designate an individual who will be authorized to disburse funds of the authorized campaign committees of the candidate in the event of the death of the candidate.
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 516
		114th CONGRESS
		2d Session
		H. R. 4734
		[Report No. 114–665]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration
		
		
			July 5, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to permit candidates for election for Federal
			 office to designate an individual who will be authorized to disburse funds
			 of the authorized campaign committees of the candidate in the event of the
			 death of the candidate.
	
	
		1.Designation of Individual Authorized to Make Campaign Committee Disbursements in Event of Death of
			 Candidate
 (a)In GeneralSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:
				
					(j)
 (1)Each candidate may, with respect to each authorized committee of the candidate, designate an individual who shall be responsible for disbursing funds in the accounts of the committee in the event of the death of the candidate, and may also designate another individual to carry out the responsibilities of the designated individual under this subsection in the event of the death or incapacity of the designated individual or the unwillingness of the designated individual to carry out the responsibilities.
 (2)In order to designate an individual under this subsection, the candidate shall file with the Commission a signed written statement (in a standardized form developed by the Commission) that contains the name and address of the individual and the name of the authorized committee for which the designation shall apply, and that may contain the candidate’s instructions regarding the disbursement of the funds involved by the individual. At any time after filing the statement, the candidate may revoke the designation of an individual by filing with the Commission a signed written statement of revocation (in a standardized form developed by the Commission).
 (3)Upon the death of a candidate who has designated an individual for purposes of paragraph (1), funds in the accounts of each authorized committee of the candidate may be disbursed only under the direction and in accordance with the instructions of such individual, subject to the terms and conditions applicable to the disbursement of such funds under this Act or any other applicable Federal or State law (other than any provision of State law which authorizes any person other than such individual to direct the disbursement of such funds).
 (4)Nothing in paragraph (3) may be construed to grant any authority to an individual who is designated pursuant to this subsection other than the authority to direct the disbursement of funds as provided in such paragraph, or may be construed to affect the responsibility of the treasurer of an authorized committee for which funds are disbursed in accordance with such paragraph to file reports of the disbursements of such funds under section 304(a)..
 (b)Inclusion of Designation in Statement of Organization of CommitteeSection 303(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103(b)) is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (7)in the case of an authorized committee of a candidate who has designated an individual under section 302(j) (including a second individual designated to carry out the responsibilities of that individual under such section in the event of that individual’s death or incapacity or unwillingness to carry out the responsibilities) to disburse funds from the accounts of the committee in the event of the death of the candidate, a copy of the statement filed by the candidate with the Commission under such section (as well as a copy of any subsequent statement of revocation filed by the candidate with the Commission under such section)..
 2.Effective DateThe amendments made by this Act shall apply with respect to authorized campaign committees which are designated under section 302(e)(1) of the Federal Election Campaign Act of 1971 before, on, or after the date of the enactment of this Act.
		
	
		July 5, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
